D. LAMBERT, JUDGE,
DISSENTING.
I write separately to express my. disagreement with the holding of the majority. While I believe the majority is correct in their assessment of the law relating to the issues of this case, the application of that law to the facts of this case, in my opinion, demands the .opposite result. I would therefore reverse the trial court’s grant of a directed verdict in favor of Blair.
Even taking the evidence in the light most favorable to the prevailing party, as required by Bierman v. Klapheke, 967 S.W.2d 16 (Ky. 1998), the evidence is not so dispositive as to conclude as a matter of law that there is no possibility of a differing opinion in the mind of a reasonable juror.
The record indicates that Jasper is but a shareholder ■ in the corporation, Creative Touch Jewelry. He is not a sole proprietor doing business under an assumed name. The majority places' emphasis on the fact that Jasper spoke to the thief, Caudill, when Caudill first came into Jasper’s place of business about selling the ring. The evidence is unequivocal that Jasper examined the ring, and that the ring was purchased and disassembled. The majority’s opinion, however, diminishes a crucial fact, Caudill left the store without completing the transaction, and then later returned to sell the ring to another, entirely different, agent of the corporation.
To hold Jasper personally liable for the intentional tort of conversion when he was not even present for the transaction flies in the face of the very purpose behind the statutes allowing the creation of limited liability business entities. Moreover, the proof does not evince sufficient justification for piercing the corporate veil. Jasper has not been shown to have been so dominant a driving force in the business as to render recognition of its separate identity a sanction of fraud or a promotion of injustice. Inter-Tel Technologies, Inc. v. Linn Station Properties, LLC, 360 S.W.3d 152 (Ky. 2012).
I further disagree with the majority’s conclusion that the evidence proved all of the elements of conversion necessary for recovery. Specifically, the' evidence does not satisfy the sixth element: whether Jasper’s actions amounted to legal cause. If, as the majority reasoned, the legal cause of harm is the action of one whose conduct is a substantial factor in bringing about that harm (see Pathways, Inc. v. Hammons, 113 S.W.3d 85), the most culpable party is Caudill, the thief, without whose actions none of the events leading to the destruction of Blair’s jewelry would have taken place. The jury heard evidence not only that Caudill had sold Blair’s jewelry to other individuals besides those doing business at Creative Touch, but also that. very little of her jewelry collection had *585been recovered. That some of the jewelry was disposed of by Creative Touch does not diminish Caudill’s primary causative role in the tort. The majority notes that Jasper’s purchase of the ring was a substantial factor, but the evidence clearly shows that Jasper was not the party who completed the transaction with Caudill. For that reason, I believe an unresolved issue of material fact was presented, and the trial court impermissibly usurped the role of the jury in resolving that factual dispute.
I also disagree with the majority’s position on the issue of damages: that the jury’s verdict of $15,000 was within the evidence and the instructions. Case law traditionally measures damages for conversion at the fair market value of the converted property at the time of the conversion. Nolin Prod. Credit Ass’n v. Canmer Deposit Bank, 726 S.W.2d 693 (Ky. App. 1986). The jury heard testimony that the fair market value of the ring was approximately $28,000. The same witness who provided that valuation also testified that the majority of that value came from the value intrinsically attached to the stones, which were returned to Blair. When the property is returned to the owner after conversion, the defendant is entitled to a mitigation of damages. Louisville & Nashville R.R. Co. v. Johnson, 226 Ky. 322, 10 S.W.2d 1104 (1928). While Jasper offered no proof of the fair market value of the stones on their own, proof was presented to the jury that those stones comprised the majority of the ring’s monetary value, and they were returned to Blair. Despite this proof, the jury returned a verdict holding Jasper liable for more than half of the fair market value of the ring. This results in a windfall for Blair. The jury instructions did not adequately account for any mitigation to which Jasper might be entitled.
For all of the foregoing reasons, I find error in the judgment entered by the trial court. I respectfully dissent from my colleagues on this panel, as I would reverse the verdict based on those errors.